Citation Nr: 0002133	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of left eye 
injury, other than loss of vision due to astigmatism, to 
include carcinoma of the eyelid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the Department 
of Veterans Affairs (VA), Regional Offices (RO), in 
Huntington, West Virginia, which denied a claim by the 
veteran seeking entitlement to service connection for a left 
eye disorder.

This case was originally before the Board in June 1996, at 
which time it held that new and material evidence had been 
submitted to reopen a previously-denied claim for service 
connection for a left eye disorder, but found that a remand 
was necessary in order to fully develop the record in regard 
to the issue of entitlement to service connection for a left 
eye disorder.

In an August 1997 rating decision, the RO granted entitlement 
to service connection for loss of visual acuity due to 
astigmatism, as secondary to service-connected facial scars.  
Therefore, that particular disability is not before the Board 
at this time.

In June 1998, the Board revisited this claim and, again, 
remanded it back to the RO for evidentiary development.  That 
development has been completed and, thus, this case is ready 
for appellate review.


FINDINGS OF FACT

1.  No medical evidence shows that the veteran currently has 
any left eye disabilities, other than loss of vision due to 
astigmatism, or that any such disabilities were incurred in 
or related to service, including to inservice flash burns and 
resultant facial scars.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for residuals of a 
left eye injury, other than loss of vision due to 
astigmatism, to include carcinoma of the eyelid, is 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for residuals of a left eye 
injury, other than loss of vision due to astigmatism, to 
include carcinoma of the eyelid, and, therefore, there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.310(a)  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).
Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (1999).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993).
II.  Evidence

Service medical records show that the veteran's eyes were 
normal upon entering active duty; according to a February 
1942 induction medical examination report; his vision was 
20/20 bilaterally and he had normal color perception.  A 
March 1943 medical examination report for flying similarly 
shows normal examination of the eyes.  Records from September 
1943 indicate that the veteran was injured when the ship on 
which he was aboard was torpedoed and sunk by the enemy.  
Injuries included flash burns of the face, ears, arms, back, 
and right leg; laceration of the right scalp; and fracture of 
the left ulna.  No eye disorders are reported.  The veteran 
was hospitalized for approximately 2 years, with intermittent 
periods of convalescent leave.  No complaints of or treatment 
for any eye problems is shown.  He was discharged from active 
duty, effective January 1946.

The claims file contains numerous VA and private medical 
records, including VA examination reports, as well as lay 
statements by the veteran, dated from the time of his 
separation from service until 1963, a period of approximately 
17 years.  However, none indicate any complaints of, 
treatment for, or diagnosis of any left eye problems.

During VA hospitalization in February 1963, the veteran was 
noted to have conjunctivitis. 

A September 1964 private physician's letter indicates that 
the veteran had been treated intermittently for the past 
seven years for disorders which included a complaint of pain 
in the left eye following a history of having facial burns in 
the service.

A January 1977 VA ophthalmology record reflects, as medical 
history, that the veteran burned the left side of his face 
during service, and had current complaints of drainage of the 
left eye.  Examination revealed pterygium of the left eye 
with chronic irritation.  There was no tearing or redness.

A July 1977 private physician's letter reflects that the 
veteran had scar tissue around his left eye, which created an 
astigmatism, causing a loss of visual acuity. 

In an August 1981 statement, S. S. Fung, M.D., reported 
treating the veteran for disabilities which included 
pterygium in the left eye.  This fact was reiterated in an 
August 1984 letter, and shown in attached medical records.

An October 1990 VA outpatient record shows that the veteran 
had an inflamed pterygium in the left eye with complaints of 
occasional tearing and burning in the left eye.  The 
impression was inflamed pterygium in the left eye.  A 
November 1990 record shows that the pterygium was much 
"quieter," and not inflamed.  A May 1991 record shows that, 
after examination, the veteran's eyes were "stable."  In 
January 1992, he was noted to have bilateral conjunctivitis.

The veteran testified at a personal hearing in June 1992.  
During the hearing, his representative argued that he had 
pterygium and astigmatic conditions of the left eye due to 
scar tissue constriction which caused loss of visual acuity.

A November 1992 VA outpatient record indicates that the 
veteran had stable pterygium of the left eye.

The veteran testified at a personal hearing in April 1993.  
During the hearing, he reported his eyes began to water, 
burn, and itch if he watched television for a while or read a 
magazine.  Treatment consisted of evaluating his vision and 
checking him for glaucoma.  The veteran said that his 
physicians told him that he had dry eye sockets which made 
his eyes water.  He attributed this problem to his inservice 
flash burns.  He reported that this affected his vision a 
little bit and caused problems reading.

A December 1993 private physician's letter reflects that the 
veteran needed eye spectacle correction due to his inservice 
eye injury and his diabetes.

An April 1994 VA eye examination record indicates that the 
veteran had myopia and presbyopia and that new glasses were 
ordered.  A July 1994 record shows complaints of blood 
draining from the left lower lid of the left eye, appearing 
to involve the meibomian gland.  Assessment was possible 
acute chalazion of left lower lid, left eye, with drainage.  
A July 1994 VA ophthalmology report shows that the lower lid 
lesion was opined to possibly be basal cell cancer.

An August 1994 private operative report shows that the 
veteran underwent excision and wedge resection of basal cell 
cancer of his left lower lid.  An August 1994 VA follow-up 
record states that he was "doing well."  A September 1994 
VA ophthalmology record indicates that he was status post 
wedge resection of the lower lid of his left eye and that he 
had cataracts of both eyes, left greater than right.  During 
treatment in November 1994, bilateral cataracts were 
reported.  A February 1995 record indicates that the wedge 
resection of the left eye had an "excellent result."

A July 1996 private evaluation report from Wilbur Z. Sine, 
MD, indicates, as medical history provided by the veteran, 
that his left eye was burned shut during service and that he 
developed cancer as a result.  The report indicates that, 
according to the veteran, he still had chronic irritation and 
burning of his left eye.

A September 1996 private physician's letter indicates that 
the veteran had been previously seen for left eye irritation.  
Objective examination was normal, except for some mild left 
eye irritation thought to be due to mild allergies.  Interior 
showed early stage cataracts.

A September 1996 VA eye examination report indicates, as 
medical history, that the veteran's left eye watered and 
burned; that he underwent left eyelid surgery for cancer; 
that he had diabetes; and that he had left eye cataract 
surgery in 1996.  Visual acuity in the left eye was Near J5 
and Far 20/40, uncorrected, and Near J3 and Far 20/25, 
corrected.  There was no diplopia or visual field deficit.  
There was blepharitis and pinguecula of both eyes.  Cornea 
were clear.  Anterior chamber were deep and quiet.  Pupils 
were brisk and round, with no afferent pupillary defect.  
There was a tear film pore and intraocular lens in the left 
eye.  Fundi were within normal limits.  Diagnosis was 
bilateral pinguecula of conjunctiva; left eye pseudophakia; 
and left eye mild dry eye.  It was remarked that the 
veteran's left eye was aggravated by his service-connected 
facial scars.

Private medical records from October and November 1996 show 
that the veteran had a pterygium of the left eye.  He 
underwent surgical removal of it.

A July 1998 VA eye examination report indicates no current 
eye complaints.  Pseudophakia was noted.  Diagnosis was 
pseudophakia of both eyes; status post pterygium excision, 
left eye; and status post basal cell carcinoma, left lower 
eyelid.  An addendum indicates that there was no residuals of 
pterygium or basal cell carcinoma.  It was remarked that the 
veteran had good vision following cataract surgery and that 
he had no visual disability related to his history of facial 
burns and scars.  It was noted that he had had complaints of 
dry eye, but none on the day of the examination.

A May 1999 private physician's letter from Dr. Sine 
reiterates the information in his July 1996 letter, 
indicating that the veteran had a burn around the left eye 
and that his left eye was chronically irritated.

III.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  It is not enough that an 
injury or disease have occurred in service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (citing Rabideau v. Derwinski, 2 Vet. 
App. 141  (1992)).

Here, the veteran has alleged two specific left eye problems, 
a dry, irritated eye and cancer of the eyelid.  He has also 
repeatedly referred to his disability as an "eye injury," 
"eye damage, "eye problem," and the like.  In every 
instance, he has argued that current eye problems were caused 
by his flash burns and resultant service-connected facial 
scars.  Consequently, the Board has classified this claim as 
broadly as possible, as entitlement to service connection for 
residuals of left eye injury, so that any and all current 
left eye problems due to his inservice burn injury will be 
considered.  His facial scars and loss of visual acuity due 
to astigmatism are specifically excluded from consideration, 
as service connection for those disabilities has already been 
established.

As stated above, the first element of a well-grounded claim 
is some competent evidence of a current disability.  Caluza, 
7 Vet. App. at 506.  After careful review of all the evidence 
of record, the Board finds that this initial requirement has 
not been met.  Specifically, the Board finds no competent 
evidence that the veteran currently has any left eye 
disorders.  In determining the presence of a current 
disability, the evidence includes the 1998 VA examination 
report and addendum.  Those records show that the veteran was 
status post left eye cataract lens replacement, left eye 
pterygium excision, and left eyelid basal cell carcinoma 
excision.  However, the reports state that the veteran had no 
residual pterygia or basal cell carcinoma, and that his 
vision was good following his cataract surgery.  No current 
basal cell carcinoma of the left eyelid is reported.  
Overall, the records specifically conclude that the veteran 
had no current left eye disability related to his inservice 
facial burns.  The reports note that the veteran had had 
prior complaints of dry eye, but that he had no complaints at 
the time of the examination.

The only evidence suggesting that the veteran has any 
currently left eye disability is lay statements made by him.  
The Board has carefully reviewed these statements.  However, 
they cannot be considered competent evidence of a current 
disability for purposes of a well grounded claim.  The 
presence of a current eye disability is a medical conclusion.  
Lay persons are not competent to make such conclusions.  
Epps, 126 F.3d at 1468; see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (the veteran cannot meet the burden 
imposed by section 5107(a) as to the presence of a medical 
disability because lay persons are not competent to offer 
medical opinions.).  Similarly, the Board notes that July 
1996 and May 1999 letters from Dr. Sine indicate that the 
veteran had a "chronically irritated" left eye.  However, 
that was mere medical history provided by the veteran; no 
actual physical examination is shown to have resulted in a 
clinical diagnosis of dry eye or other pathology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995)  ("Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993)] 
requirement" as to determination of well-groundedness, "and a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.").

With no evidence that the veteran currently has any left eye 
disability, including basal cell carcinoma, he has not 
presented a well grounded claim.

The Board recognizes that a September 1996 VA examination 
report shows diagnoses of left eye pinguecula (yellowish 
accumulation of connective tissue that thickens the 
conjunctiva, see STEDMAN'S MEDICAL DICTIONARY 1368 (26th ed., 
1995)) and mild dry eye.  However, that report is dated more 
than 3 years ago and, thus, is not necessarily indicative of 
a current disability.  Nevertheless, even if the Board 
presumes that the veteran currently has pinguecula and dry 
eye, there would also have to be competent evidence that 
these conditions were incurred in or related to service, or 
to a service-connected disability, for the claim to be well 
grounded.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506; 38 C.F.R. §§  3.303, 3.310(a)  (1999).  In this case, 
the Board finds no such evidence.

Pinguecula was first, and only, noted in the 1996 VA report.  
Service medical records make no mention of it, and no medical 
opinion relating it to service, including to the veteran's 
inservice flash burns or service-connected face scars, is of 
record.

A dry or irritated left eye is not shown in service medical 
records.  It was first noted 31 years after service, in a 
January 1977 VA ophthalmology record.  It was noted again in 
an October 1990 VA examination report.  At both times, 
however, the symptoms were related to an inflamed pterygium, 
which has since been removed.  The veteran also complained of 
dry eye during his April 1993 personal hearing, adding that 
he believed that it was caused by his inservice flash burns.  
However, as stated above, he is not competent to render a 
medical conclusion as to the etiology of his dry eye.  See 
Espiritu v. Derwinski, supra.  A July 1996, as well as a May 
1999, letter from Dr. Sine indicates that the veteran had 
left eye irritation and that the eye was burned shut during 
service.  However, the letters do not indicate any causal 
connection (i.e. nexus) between the current eye irritation 
and the inservice burns.  Furthermore, another September 1996 
private physician's letter specifically indicates that the 
left eye irritation was due to allergies, refuting a 
conclusion that dry eye was incurred in or related to 
service.  Overall, even if the Board were to presume that a 
dry, irritated left eye is currently manifested, there is no 
medical evidence of record indicating that it was incurred in 
or is related to service, including to flash burns or 
resultant face scars.

It should also be noted that no medical evidence of record 
suggests that the veteran's prior pterygium, cataracts, or 
basal cell carcinoma were incurred in or related to service.  
Pterygium of the left eye was first noted in 1977 and 
cataracts and basal cell carcinoma were first noted in 1994.  
None of these prior problems have ever been related by any 
medical professional to the veteran's service, including to 
his flash burns and facial scars.

IV.  Conclusion

Overall, the Board finds no competent evidence in the claims 
file suggesting that the veteran currently has any left eye 
disabilities for which service connection has not already 
been granted or, alternatively, that any current left eye 
problems were incurred in or are related to service, 
including to inservice flash burns and service-connected face 
scars.  As a result, he has not presented a well-grounded 
claim.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Therefore, the Board cannot decide it on the merits.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it).

In light of the above, his claim seeking entitlement to 
service connection for residuals of a left eye injury must be 
denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Claim of entitlement to service connection for residuals of 
left eye injury, other than loss of vision due to 
astigmatism, to include carcinoma of the eyelid, is not 
denied as not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

